UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 In re: SEARS HOLDINGS CORPORATION,
 et al.,

                                       Debtors.

 MOAC MALL HOLDINGS LLC,

                                        Appellant,               No. 19 Civ. 09140 (CM)

        -against-

 TRANSFORM HOLDCO LLC and
 SEARS HOLDINGS CORPORATION, et al.

                                        Appellees.


                                    DECISION ON APPEAL

McMahon, C.J.:

       Sears (f/k/a Sears, Roebuck and Co., collectively with Sears Holdings Corporation and its

affiliated debtors, the “Debtors”), the iconic American retailer, is bankrupt.

      The instant appeal is taken from an order issued by The Hon. Robert Drain, U.S.B.J.,

approving the assignment and assumption of Sears’ lease at the equally iconic (if considerably

newer) Minneapolis shopping mall cum amusement and entertainment venue known as the Mall

of America.

      The approved assignor is not a business establishment – not a retail store, not a restaurant,

not a hotel, not an amusement venue, not a waterpark (reputed to be the latest addition to the Mall

of America’s ever-lengthening list of very un-shopping-mall-like tenants). Rather, it is an entity

known as Transform Leaseco LLC (“Transform Leaseco”), an affiliate and wholly owned




                                                  1
subsidiary of Transform Holdco LLC (collectively, “Transform”). Transform was formed and is

headed by Sears’ final CEO, Eddie Lampert, and several other former Sears executives.

      Transform’s goal is to gain control of substantially all of Sears’ assets, including Sears’

many real estate holdings, through Sears’ bankruptcy proceedings. In this it has been largely

successful; Transform provisionally acquired 660 Sears leases in a sale order entered by the

Bankruptcy Court, 659 of which the court has approved for assignment to Transform. Transform

plans to continue to operate approximately 400 of these 660 leases (i.e., Transform will continue

to operate Sears stores at those locations) and to market the remaining 260 in order to find new

tenants to occupy those premises.

      Mall of America is not interested in seeing Sears’ three-story building leased out by

Transform. Mall of America’s owner, MOAC Mall Holdings LLC (“MOAC”), wants the lease to

revert to it, the landlord, so that it can control who gets to occupy that very prestigious space.

MOAC insists that, under certain provisions in the Bankruptcy Code that were passed to protect

the owners and tenants of “shopping centers,” the lease may not be assigned to Transform and

must revert to the landlord.

      The learned bankruptcy judge disagreed with MOAC’s argument that 11 U.S.C.

§§ 365(b)(3)(A) and/or (b)(3)(D) prohibited the assignment of the Mall of America lease (the

“Lease”) to Transform. He approved the assignment and assumption as proposed by Sears. But

Judge Drain admitted that, at least insofar as his ruling addressed § 365(b)(3)(A), his ruling was

one of first impression.

      MOAC has appealed from the Bankruptcy Court’s order.

      I agree with the bankruptcy judge that nothing in § 365(b)(3)(D) of the Code prohibits the

transfer of the Lease to Transform.



                                                2
       However, I am constrained to disagree with his conclusion that § 365(b)(3)(A) does not bar

the proposed assignment. In § 365(b)(3)(A), Congress provided a rigorous standard that an

assignee of a bankrupt’s shopping center lease must meet in order to give the landlord adequate

assurance that the new tenant will not shortly end up in bankruptcy. In this case, the Bankruptcy

Court found that the tenant did not meet that standard. The judge’s decision that an alternative

provision in Sears’ Lease could be substituted for the statutory standard effectively read the

congressionally-mandated standard out of the Bankruptcy Code. I do not believe that result can be

justified.

       The proposed assignment is, therefore, disallowed.

                                      Statement of Relevant Facts

       Although Judge Drain held a hearing at which evidence was presented and witnesses were

cross-examined, the facts salient to this appeal do not appear to be in dispute.

        Relevant Terms of the Lease

        Sears was one of the original anchor tenants at Mall of America. Its Lease – which, with

extensions, runs for 100 years, or until 2091 1 – contains many terms that are most unusual,

especially in a shopping center lease. Equally unusual are many of the terms of the Amended and

Restated Reciprocal Easement and Operating Agreement (“REA”) between Sears, MOAC, and the

other two original anchor retail tenants at the mall, Macy’s and Nordstrom, which are incorporated

into and made a part of the Lease. The terms are highly favorable to Sears; the reasons for that, I

am advised, are that (1) Sears constructed the demised premises at its own expense, while

(2) MOAC bent over backward to get Sears into the shopping center as an anchor tenant.




1
    One wonders whether there will be big box retailing in 2091. Unimaginable things can happen when leases last
    for a century. Just ask the people of Hong Kong.

                                                       3
        Under the Lease, Sears owes only $10 per year in rent, which it prepaid through 2021 at

the time the Lease was signed. (APX2231). 2 However, with taxes, common area payments, and

insurance, Sears’ annual financial obligation to the mall amounted to approximately $1.1 million.

(Transcript of August 23, 2019 Hearing (“Tr.”) at 53:21-25, 54:1-5, APX2048-49). 3 Unlike most

tenants at shopping centers and malls, Sears is not responsible for paying any “percentage rent,”

which is an extraordinarily tenant-favorable term in any commercial lease.

        The REA, as incorporated into the Lease, required Sears to operate as a retail department

store in its space for a term of 15 years, or until 2007. That 15-year term, the Major Operating

Period of Sears (“Major Operating Period”), expired over a decade ago.

        In another unusual provision, per the REA, once the Major Operating Period expired, Sears

had the right – without needing the approval of MOAC or the other parties to the REA – to vacate

all or any part of the building, or to lease or sublease all or any portion of the building, or to assign

the REA. (APX2438). In most shopping center leases, the landlord retains veto power over the

assignment of tenant leases. See Retail Lease: Key Provisions, Practical Law Practice Note 4-507-

0793 (Westlaw 2020) (“Retail leases usually contain explicit restrictions on a tenant’s ability to

assign its lease or sublease its premises to third parties. These provisions typically provide that the

landlord’s consent is required before an assignment or sublease.”)

        The only constraint on Sears in this regard was found in Article XXII of the REA, the

relevant portion of which – Article XXII(c)(1), which is applicable only to Sears and not to Macy’s

or Nordstrom – provides that any Sears sublessee or assignee, for the remainder of the term of the

Lease, was forbidden to use the leased premises, “for any use or purpose other than retail purposes



2
    References to the record on appeal, which can be found at Docket Entry #17, are designated with the prefix APX.
3
    The transcript for this hearing can also be found in the Bankruptcy Court docket, In re Sears Holdings
    Corporation, et al., No. 18-23538 (RDD) (Bankr. S.D.N.Y.), at Docket Entry #5393.

                                                        4
customarily found in an enclosed mall shopping center and non-retail activities customarily

incidental thereto or such other uses and purposes that are compatible and consistent with (and

are not detrimental, injurious or inimical to) the operation of a first-class regional shopping

center.” (APX2420-21) (emphasis added).

        Thus, Sears and its successors and assigns were not limited to running a retail establishment

in the demised premises from and after 2007. No one – not MOAC and not any of its other tenants,

even co-anchor tenants Macy’s and Nordstrom – could possibly have entertained any justifiable

expectation that the Sears space would be used for retail purposes beyond the Major Operating

Period. Rather, Sears could use the space for retail activities, or for non-retail activities that one

might find in a mall, or even for non-retail activities that were “compatible . . . with [] and . . . not

detrimental . . . to” a first-class mall – which Mall of America considers itself to be. 4

        The very broad “use restriction” applicable to Sears in Article XXII of the REA is, of

course, virtually meaningless at Mall of America, since the phrase “compatible with and not

detrimental to” a mall at that location includes practically any legal and non-industrial operation

that might bring people into Mall of America, for any purpose. The “mall” currently houses hotels,

a miniature golf course, an amusement park, a comedy club, an aquarium, a 2,500-square-foot

Amazing Mirror Maze, and something called the “Crayola Experience,” which occupies an area

larger than an NFL football field and boasts 25 hands-on attractions. Most recently, the

Bloomington City Council approved the development of a waterpark that will be fully integrated

into Mall of America. (See Ghermezian Decl. ¶ 3, APX1837).




4
    The REA does prohibit public or private nuisances, warehouses, or establishments that are noisy (a standard that
    does not seem to mean what most of us think it means, since I have never been to a quiet amusement park) or
    hazardous. (REA, Art. IX(D), APX2350-52).

                                                        5
        None of these establishments would have been thought “compatible” with a “shopping

mall” when enclosed malls containing multiple retail shops and restaurants or fast food

establishments were first invented. But all of them are by definition “compatible with and not

detrimental to” this particular mall in Minneapolis, and to its tenants. Indeed, aside from a house

of prostitution or other criminal enterprise, this court has had great difficulty imaging any non-

industrial use that would not be “compatible with and not detrimental to” the multi-faceted

operations at Mall of America.

        This includes use for commercial offices. Contrary to an assertion in MOAC’s brief on

appeal (Appellant’s Br. at 7, Dkt. No. 16), use of a portion of the Sears Building for “office and

service establishments” is not only not forbidden, it is expressly permitted. The only restriction is

that, as long as any of the anchor tenants is operating a department store at Mall of America, “office

use” in Mall of America may not include “a Building used primarily for general office purposes.”

(APX2350) (emphasis added). Use of the word “primarily” would appear to permit as much as

49% of the Sears Building to be rented out for general office purposes; and the employees who

worked in those offices would undoubtedly provide considerable custom to the stores and

restaurants in the mall.

        Neither the Sears Lease nor the REA contains any sort of “tenant mix” restriction with

respect to the Sears space following the expiration of the Major Operating Period. 5 According to

the testimony of Raphael Ghermezian, the CEO of MOAC and a Senior Executive Vice-President

of MOAC’s parent company, certain tenants in the mall have in their leases “co-tenancy” or

“anchor” provisions that allow them to break their leases if there are fewer than three “department



5
    The REA includes an exclusive use provision – the quintessential tenant mix restriction – such that Sears must
    operate “a retail Department Store in the Sears Building”; but this provision only applies during the Major
    Operating Period, which has long since expired. (APX2418-19).

                                                        6
stores” in Mall of America. (See Ghermezian Decl. ¶ 9, APX1840; Tr. at 77:18-25, 80:1-3,

APX2072, 2075). However, none of those leases has been made part of the record. Moreover, had

Sears not gone bankrupt, it could have “gone dark” or leased out its premises for a variety of non-

retail uses – thereby depriving Mall of America of one of its “department stores” – and MOAC

could not have stopped it from doing so, regardless of what was in some other tenant’s lease.

       But while Sears was able to obtain a virtually unfettered right to use the premises for myriad

purposes after 2007 – or not to use it at all, but to keep it dark – a few provisions were added to

the Lease to protect MOAC’s interests.

       Per Article 6.3(a) of the Lease, from and after the end of the Major Operating Period in

2007 and until the expiration of the Lease, if Sears decided to cease operating a store in the

building, or to transfer its interest in the leased premises, it was required to give MOAC the right

to match any bona fide offer for the space – or, if there were no such offer, to give MOAC the

right the buy out the leasehold estate at fair market value. (APX2218).

       Also, per Article 4.4 of the Lease, after 2007 if Sears ceased to operate at least 20,000

square feet on the third floor, an MOAC affiliate, Minntertainment Company, had the exclusive

and irrevocable first right and option to lease the third floor, subject to the terms of an option

agreement. (APX2214).

       Finally, per Article XXV(D)(4)(a) of the REA, if, after 2007, Sears ceased operating,

subleased its premises, or assigned the REA, Sears would nonetheless remain liable under the REA

“unless its assignee has a net worth or shareholder equity, determined in accordance with generally

accepted accounting principles, of at least $50,000,000.00 and executes a written undertaking in

recordable form, stating at least that it is made for the benefit of Developer in which said assignee




                                                 7
expressly assumes and covenants . . . to perform and be bound by . . . this REA . . . (including the

provisions of this Article XXII . . . ), which Sears shall deliver to Developer.” (APX2438).

        The Proposed Assignment

        The Debtors filed for chapter 11 bankruptcy in October of 2018. Transform purchased

substantially all of the Debtors’ assets through a § 363 sale, including the right to designate certain

leases for assignment if approved for assumption and assignment by the Bankruptcy Court. The

sale order approved Transform’s purchase of approximately 660 leases the Debtors would assume

and then assign to Transform or its designee. Of the 660 leases assigned to Transform or its

designee, the Mall of America Lease is the only lease still embroiled in litigation.

        Sears wishes to assign the Lease, and have the Lease assumed by, a newly-formed entity,

Transform Leaseco. As might be inferred from its name, Transform Leaseco plans to market the

Sears space to as yet unidentified subtenants who are willing to pay the highest price in order to

maximize the value of the real estate.

        The Bankruptcy Code, specifically 11 U.S.C. § 365(f)(2)(B), permits such assignment

“only if . . . adequate assurance of future performance by the assignee of such contract or lease is

provided, whether or not there has been a default in such contract or lease.” Were Mall of America

not a “shopping center,” 6 the proposed assignment would be in every way favorable under

§ 365(f)(2)(B), which deals with the assignment of leases in bankruptcy. As the Bankruptcy Court

found (and no one disputes), the proposed assignment to Transform meets that statutory standard:

(1) Transform has agreed to put one year’s rent and consideration due under the Lease ($1.1



6
    The parties stipulated that Mall of America is a “shopping center” under the Code – an assertion that is at the very
    least questionable, given the makeup of its tenants. (APX1782). The Code does not define the term; it is supposed
    to be “strictly construed,” In re Ames, 121 B.R. 160, 164 (Bankr. S.D.N.Y. 1990); and while the mall shares some
    of the commonly understood characteristics of a shopping center, see In re Joshua Slocum Ltd., 922 F.2d 1081,
    1087–88 (3d Cir. 1990), Mall of America does not look much like most “shopping centers.” I take the case as I
    find it, however, so for our purposes Mall of America is a “shopping center” for purposes of 11 U.S.C. § 365(b)(3).

                                                          8
million) into escrow; (2) its senior management has extensive experience in marketing and selling

Sears’ vacated retail property; (3) Transform has obtained substantial financing with respect to its

operating portfolio and real estate portfolio, and “likely” has the equity of at least $50 million

required by Article XXV(D)(4)(a) of the REA (more on that later); (4) Transform committed to

lease portions of the property within two years (provided MOAC does not interfere with its

marketing efforts); and (5) most important, Transform agreed to be bound by all relevant

provisions of the Lease and the REA – including specifically the modest “use restriction” in Article

XXII and the “right of first refusal/buyout” provisions of Article 6.3(a) – which means that MOAC

retains the right to buy out the lease or match any “unsuitable” tenant’s offer for the space.

           However, the Bankruptcy Code imposes additional restrictions on the assignment of a

“shopping center” lease in bankruptcy. In particular, § 365(b)(3) adds gloss to § 365(f)(2)(B) by

explaining exactly what is needed in order to give a shopping center landlord “adequate assurance

of future performance by the assignee of such contract or lease.” That term, in the shopping center

context, is deemed to include four elements, two of which are relevant for purposes of this appeal:

           (A) The financial condition and operating performance of the proposed assignee and its
               guarantors, if any, shall be similar to the financial condition and operating performance
               of the debtor and its guarantors, if any, as of the time the debtor became the lessee
               under the lease (which is our case is 1991); and

           (D) That assumption or assignment of such lease will not disrupt any tenant mix or balance
               in such shopping center.

This court reads the word “include” to mean, at a minimum, 7 that these provisions (as well as the

other two subsections of § 365(b)(3), which are not at issue in this case) must be satisfied in order

for a shopping center landlord to have “adequate assurance of future performance” of the terms of

a lease.


7
    This reading is not inconsistent with Transform’s definition of “includes” as “not limiting.” (See Appellee’s Br.
    at 15, Dkt. No. 20).

                                                         9
        MOAC argues that the assignment to Transform would contravene both of these statutory

provisions. 8

        The Bankruptcy Judge’s Opinion

        The Bankruptcy Court (Drain, B.J.) conducted a hearing on MOAC’s objections on August

23, 2019. The parties agreed to a set of stipulated facts and to the admission of a number of exhibits

into evidence. Each side also provided declarations in support of its position, which constituted

the declarant’s direct testimony; the declarants were available for cross-examination at the hearing.

        In an oral opinion delivered at the conclusion of the hearing on August 23, 2019, Judge

Drain determined that MOAC’s objections should be denied, and approved Sears’ assumption of

the Lease and its assignment to Transform. (Tr. at 134:12-20, APX 2129).

        The Bankruptcy Court first found that Transform had provided adequate assurance of

future performance of the Lease as required by § 365(f)(2)(B). (Tr. at 115:15-18, APX2110). But

of course, where a shopping center is concerned, that section is simply a starting point. As

Congress made clear in the legislative history of the of the Bankruptcy Abuse Prevention and

Consumer Protection Act of 2005 (“BAPCPA”), “section 365(f) does not override any part of

section 365(b).” H.R. Rep. 109-31(I), 87, 2005 U.S.C.C.A.N. 88, 153. The requirements set out

in § 365(b)(3) give specific meaning to, and are more onerous than, what is meant by “adequate

assurance” under § 365(f)(2)(B).

        So the Bankruptcy Court turned to the requirements of § 365(b)(3). Insofar as is relevant

to this appeal, Judge Drain found that Transform had satisfied the requirements of subsections (A)

and (D) of that provision of the Code.




8
    MOAC originally argued that the proposed assignment would also contravene 11 U.S.C. § 365(b)(3)(C), but that
    issue is no longer in the case.

                                                      10
            With regard to § 365(b)(3)(D): Judge Drain concluded that, because the Lease (including

    the REA incorporated therein) included no “tenant mix” requirement – and, indeed, neither

    required Sears to operate a retail store in its building nor substantially limited the type of entity to

    which Sears could sublease following the expiration of the Major Operating Period in 2007 – the

    assignment to Transform would not violate § 365(b)(3)(D)’s requirement that the “tenant mix” of

    the shopping center be preserved. (Tr. at 130:5-18, APX2125).

            Judge Drain reasoned that § 365(b)(3)(D) had to be read in conformity with the Lease –

    the contract whose performance was being “adequately assured” – so as not to confer on MOAC

    more rights than it enjoyed under the Lease. Because the Lease neither contains any restriction on

    the tenant mix of the shopping mall nor guarantees that the Sears space will be operated as a retail

    department store – and, indeed, barely restricts the use of the Sears Building in any way (aside

    from proscribing nuisances, too much noise, industrial uses, or “primarily” as an office

    building) – Judge Drain found that the tenant mix would not be disrupted as long as Transform

    agreed to abide by the restrictions in Article XXII(c) of the REA – which it did.

            Judge Drain rested this decision on the decision of Bankruptcy Judge Buschman in In re

    Ames Department Stores, Inc., 127 B.R. 744 (Bankr. S.D.N.Y. 1991) [hereinafter, “Thatcher

    Woods”]. The In re Ames (Thatcher Woods) opinion draws heavily from a prior opinion – also by

    Bankruptcy Judge Buschman and also involving the Ames bankruptcy – In re Ames Department

    Stores, Inc., 121 B.R. 160, 162 (Bankr. S.D.N.Y. 1990) [hereinafter, “Westmont”]. Thatcher

    Woods has been cited with approval a number of times subsequently. 9


9
       In re Ames’s logic was followed in In re Great Atlantic & Pacific Tea Company, Inc., 472 B.R. 666, 678 (S.D.N.Y.
       2012), a case in which Judge Seibel affirmed Judge Drain’s finding that § 365(b)(3)(D) did not apply where the
       debtor was permitted under the lease to go dark – and did in fact go dark – prior to bankruptcy; and In re Toys
       "R" Us Property Company I, LLC, No. 18-31429, 2019 WL 548643, at *6 (Bankr. E.D. Va. Feb. 11, 2019), which
       expressly noted, “In order to invoke the protection of § 365(b)(3)(D), a lessor must establish that there was an
       intended tenant mix and that the mix was part of the bargained-for-exchange of the debtor’s and other tenants’

                                                           11
       With regard to § 365(b)(3)(A): Transform contended that its current financial condition

and operating performance could be “derived from inspection of a confidential letter, dated April

26, 2019 (the “Transform Financials”) (12-MOAC), and from the Buyer’s reply (the “Buyer’s

Reply”) (16-MOAC).” (APX1783). It argued that the Transform Financials revealed that the

proposed assignee had $250 million in equity.

       But MOAC’s counsel cast doubt on the Transform Financials in at least two ways. (See

generally Tr. at 17-35 (cross-examination of Michael Jerbich), APX2012-30). First, the balance

sheet on which Transform relied was marked as a “draft” and indicated that it was subject to

adjustment. (Tr. at 26:9-25, APX2021; 12-MOAC at 10, APX4245). Second, an “Adequate

Insurance Information” table in the same document expressly notes that the document “is not

intended to provide the basis for any decision on any transaction.” (Tr. at 31:10-16, APX2026;

12-MOAC at 7, APX4242).

       As a result, the bankruptcy judge found himself unable to conclude that Appellee had in

excess of $250 million in of equity, as Transform contended. Specifically he refused to accept the

dollar amounts in the declaration of Roger Puerto, one of Transform’s witnesses and the Head of

Real Estate Transactions at Transform, “as the value of the portfolio, but simply as evidence that

Transform believes that it has a valuable portfolio and that it’s seeking to realize it.” (Tr. at 45:7-

11, APX2040). Judge Drain concluded that Transform hoped that its portfolio would turn out to




   leases.” See also In re Toys "R" Us Prop. Co. I, LLC, 598 B.R. 233, 241–42 (Bankr. E.D. Va. 2019) (citing
   Westmont); In re Toys "R" Us, Inc., 587 B.R. 304, 310 (Bankr. E.D. Va. 2018) (citing Westmont); In re Ames
   Dep’t Stores, Inc., No. 01-42217, 2005 WL 1000263, at *5 n.46 (Bankr. S.D.N.Y. Apr. 29, 2005) (citing Thatcher
   Woods); In re Serv. Merch. Co., Inc., 297 B.R. 675, 689–690 (Bankr. M.D. Tenn. 2002), aff’d sub nom. Ramco-
   Gershenson Props., L.P. v. Serv. Merch. Co., 293 B.R. 169 (M.D. Tenn. 2003) (citing Thatcher Woods); In re
   Trak Auto Corp., 277 B.R. 655, 672 (Bankr. E.D. Va. 2002) (citing Thatcher Woods), aff’d sub nom. LaSalle
   Nat’l Tr., N.A. v. Trak Auto Corp., 288 B.R. 114, 125–26 (E.D. Va. 2003) (citing Westmont), rev’d on other
   grounds sub nom. In re Trak Auto Corp., 367 F.3d 237 (4th Cir. 2004) (citing Westmont); In re J. Peterman Co.,
   232 B.R. 366, 369–70 (Bankr. E.D. Ky. 1999) (citing Thatcher Woods).

                                                      12
be worth $250 million – a proposition that had yet to be tested in the marketplace. (Tr. at 117:24-

25, 118:1-3, APX2112-13).

         That said, the Bankruptcy Court found that “it’s highly likely that that [Transform’s] equity

exceeds $50 million.” (Tr. at 118:4-5, APX2113). He focused on that number because, if Sears

were to have assigned the Lease outside of bankruptcy to an entity with at least $50 million in net

worth or shareholder equity, it would be relieved of liability under the Lease. (See REA, Article

XXV(D)(4)(a)). 10 The bankruptcy judge reached his factual finding, not on the basis of

Transform’s financial statements, but because, “I cannot believe that third-party lenders would

provide the level of financing that they have to Transform without at least that level of solvency.”

(Tr. at 118:5-8, APX2113). No testimony from the third party lenders appears in the record.

         Having found it “highly likely” that Transform satisfied the $50 million standard, the

bankruptcy judge then decided that assignment to an entity that had at least $50 million in

equity/net worth was sufficient under § 365(b)(3)(A) – even though that provision as drafted

requires that the assignee of a shopping center lease have “financial condition and operating

performance” that was “similar” to that of Sears back when the Lease was signed.

         The bankruptcy judge concluded that § 365(b)(3)(A), like § 365(b)(3)(D), had to be read

in conformity with anything in the lease to be assigned that guaranteed future performance under

the lease. Noting that there were not many cases interpreting § 365(b)(3)(A) (he found only three),

he observed that each of those three case “makes it clear that [§ 365(b)(3)(A)] is to be construed

not in a mechanical way, but rather consistent with the underlying charge as set forth in the preface

to it, the general language in Section 365(b)(3), which again refers to adequate assurance of future



10
     Article XXV of the REA relieved Sears of any future obligations under the Lease as long as it subleased or
     assigned its space to an “assignee [that] has a net worth or shareholder equity . . . of at least $50,000,000.00.”
     (APX2438).

                                                          13
performance of the lease itself.” (Tr. at 121:12-17, APX2116). He determined that § 365(b)(3)(A),

like § 365(b)(3)(D), “. . . requires reference back to the part[ies]’ actual agreement, and that

Congress did not create independent requirements that would not go to actual assurance of future

performance, but rather wanted to focus the Court on, obviously still subject to Section 365(e),

taking into account the landlord’s rights under the lease, as implicated by these four subsections.”

(Tr. at 125:10-17, APX2120).

       Judge Drain noted that Sears and MOAC had bargained for the level of financial security

that it would take before MOAC would release Sears from its lease obligations in the event of an

assignment (which was something that MOAC could not veto). MOAC agreed to relieve Sears

from liability as long as it assigned the Lease to a tenant with at least $50 million in equity/net

worth. It did not require Sears to replace itself with a tenant whose financial standing was

comparable to that of Sears in 1991 in order to be relieved of liability for performance of the Lease.

Applying the reasoning of In re Ames to § 365(b)(3)(A), Judge Drain concluded that Transform

had provided MOAC with all the assurance required by that provision of the Bankruptcy Code.

(See Tr. at 129:9-15, APX2124).

       That said, the learned bankruptcy judge recognized that he was plowing new ground. He

thus made a second pronouncement: “[I]f that legal determination is incorrect, and that the case

law [I] cited and follow on the grounds of stare decisis is incorrect, then the financial condition

and operating performance of Transform is not similar to Sears in 1991. Transform has not carried

its burden to show, for example, that the ratio as far as its financial health, is the same,

notwithstanding that it has shown that it’s sufficiently financially healthy, when coupled with the

favorable nature of the lease and deposit of an amount equal to the annual projected monetary




                                                 14
payment under the lease, that it is sufficiently healthy.” (Tr. at 129:16-25, 130:1-2, APX2124-25)

(emphasis added). 11

         In other words, the Bankruptcy Court concluded that, if Article XXV(D)(4)(a)’s $50-

million-in-equity provision for relieving Sears of liability did not supersede the similar-to-Sears-

in-1991 statutory standard in § 365(b)(3)(A), the assignment could not be approved, because

Transform failed to carry its burden of demonstrating financial similarity.

         The Order Appealed From

         After delivering his oral opinion, Judge Drain entered a final order authorizing, inter alia12

the assumption and assignment of the Lease to Transform, from which MOAC appeals. (“A&A

Order,” APX1947). This order provides that MOAC’s rights under Article 6.3 of the Lease shall

remain fully enforceable against Transform and any assignee, Transform will operate in

compliance with the Lease, including the “Uses” section of the Lease and the REA, and Transform

must initially sublet a portion of the premises within two years, “on the condition that the

counterparty to the [Lease] does not improperly interfere with the Buyer’s attempt to sublet the

premises . . . .” (Id. at ¶¶ 16–17, APX1962-64).

         MOAC appealed.

                                               Conclusions of Law

         On appeal, MOAC argues that the Bankruptcy Court erred in holding that the Lease terms

define the protections of §§ 365(b)(3)(A) and (D). Thus, MOAC asserts, the Bankruptcy Court’s

determinations that the assignment to Transform satisfied (A) – even though it does not have




11
     The reference to the “ratio” between Transform’s and Sears’ financial health referred to a standard announced in
     In re Casual Male Corporation, 120 B.R. 256, 265 (Bankr. D. Mass. 1990) – a case in which, as here, the proposed
     assignor was a newly-formed entity that did not have an operating history. That case is discussed infra at pp. 35–
     37.
12
     The order appealed from grants additional relief.

                                                          15
similar financial condition or operating performance as Sears in 1991 – and (D) – even though

Transform did not propose a certain tenant or use – were erroneous.

         This court reviews the Bankruptcy Court’s findings of fact under the clearly erroneous

standard and its conclusions of law de novo. In re Republic Airways Holdings Inc., 582 B.R. 278,

281–82 (S.D.N.Y. 2018), (citing U.S. Bank Nat’l Ass’n ex rel. CWCapital Asset Mgmt. LLC v.

Vill. at Lakeridge, LLC, 138 S. Ct. 960, 967 (2018); In re Bayshore Wire Prods. Corp., 209 F.3d

100, 103 (2d Cir. 2000); In re Grumman Olson Indus., Inc., 467 B.R. 694, 699 (S.D.N.Y. 2012)).

“Mixed questions of law and fact are generally subject to de novo review,” id., though “the

standard of review for a mixed question all depends[]on whether answering it entails primarily

legal or factual work,” U.S. Bank, 138 S. Ct. at 967.

         Following the bankruptcy judge’s lead, I will begin with a discussion § 365(b)(3)(D) and

In re Ames’s reliance on lease terms to provide substance to the Code’s “undefined notions of

tenant mix.” In re Ames (Thatcher Woods), 127 B.R. at 753. I will then turn to Section

§ 365(b)(3)(A), which I find to be a very different provision. 13

365(b)(3)(D)

         I agree with Judge Drain’s conclusion that § 365(b)(3)(D) – which requires that the

assignment of a shopping center lease in bankruptcy “will not disrupt any tenant mix” of the

shopping center – is not violated by Sears’ assignment of the Lease to Transform. In fact, given

the terms of the Lease and the REA, and in light of Transform’s promise to abide by the few

restrictions on subletting contained therein, I conclude that the proposed assignment does not alter




13
     Because I conclude that the Bankruptcy Court’s order must be overturned under subsection (A), some might think
     it inappropriate to begin with what is, essentially, dictum. However, because the bankruptcy judge’s decision on
     subsection (A) depends on his conclusion that subsection (A) should be treated exactly as subsection (D) was
     treated in the case of In re Ames, I think it makes more sense to discuss subsection (D) first.

                                                         16
the tenant mix that was in existence at Mall of America at the time Sears filed for bankruptcy

protection.

       Let me begin by recapping the relevant findings of fact:

       First, there is no provision in the Lease or the REA limiting tenant mix, other than Article

   XXII(c)’s restriction of the Sears space to uses “compatible with and not detrimental to” a mall

   and the restrictions that prohibit nuisances and industrial uses.

       Second, Sears has had the right under the Lease, since 2007, to “go dark” or to sublease to

   a user who was not obligated to run a department store; and MOAC had no right to veto such

   a sublease – on “tenant mix” or any other ground – aside from the few proscriptions mentioned

   above.

       Third, under Article 6.3 of the Lease, MOAC does have a “right of first refusal” that allows

   it to pay the assignor the amount to be paid under a proposed sublease if it does not wish to see

   any particular new subtenant take over all or part of the Sears space – and Judge Drain “so

   ordered” Transform’s representation that it would abide by Article 6.3 of the Lease.

       Fourth, Transform also agreed that it would sublet at least a portion of the leased premises

   within two years (on the condition that MOAC did not interfere with its marketing efforts) and

   would be bound by all other provisions of the Lease – including specifically Article XXII of

   the REA, which contains all that exists in the Sears Lease with respect to use restrictions and

   tenant mix.

       Fifth, as the parties stipulated, Transform does not intend to operate any store, such as a

   Sears or a K-Mart, in the leased premises. Rather, Transform intends to sublease the premises

   to as-yet unidentified any potential tenant for any portion of the premises.




                                                17
MOAC does not challenge any of those findings of fact as erroneous. As is clear from the

description of the relevant lease provisions above, they are not erroneous.

       So with these facts in mind, we turn to a discussion of the law.

       MOAC argues that (1) the plain language of § 365(b)(3)(D) prohibits any assignment of

the Sears Lease that would affect the “tenant mix” at Mall of America, (2) the Bankruptcy Court

could not make a determination about whether the proposed assignment to Transform would affect

“tenant mix,” because there is no proposed tenant.

       Like Judge Drain, I conclude that MOAC’s argument fails at the first step. I do not believe

that the assignment, taken together with the restrictions imposed by the Bankruptcy Court and

accepted by Transform, affects the “tenant mix” at the mall.

       MOAC’s argument relies for its force on a determination that In re Ames (Thatcher Woods)

– the decision on which the bankruptcy judge relied – was decided wrongly, and that, under the

literal language of § 365(b)(3)(D), any assignment that would result (or, in this case, that could

result) in the Sears space’s being used for any purpose other than a retail department store is

prohibited – notwithstanding the language in the Lease that permits change-of-use assignment.

       The courts that have considered this question, starting with the bankruptcy court of this

district in the In re Ames cases, have repeatedly rejected this argument.

       In the first two Ames cases, the debtor, Ames, sought to assign leases for premises located

in Westmont, Illinois and at the Thatcher Woods Shopping Center in River Grove, Illinois. Both

stores had been occupied by an Ames subsidiary, Zayre, which had been operating Ames

Department Stores at these locations. Ames proposed to assign its leases to Schottenstein, which

planned to operate a furniture store in part of each store and sublet the remainder of the space.




                                                 18
         In the first case, Westmont, the landlord objected to the assignment on the ground that the

proposed assignment would disrupt the “tenant mix” in what landlord deemed to be a “shopping

center,” in violation of § 365(b)(3)(D). In the second case, Thatcher Woods, Ames/Zayre was one

of four anchor tenants in the shopping center, and Pioneer, the landlord, objected to the assignment,

on inter alia, the same ground. 14 In each case, the landlord argued that the phrase “will not disrupt

any tenant mix” as used in the statute meant the assignment had to preserve a particular array of

stores, or at least types of stores, in the shopping center.

         Bankruptcy Judge Buschman disagreed with the landlord in both of the Ames cases. He

concluded that bankruptcy courts had to rely on lease terms to define the Code’s otherwise

“undefined notions of tenant mix” in order to ensure that they were enforcing legal constraints

cognizable under non-bankruptcy laws, and preserving the benefit of the bargain between landlord

and tenant. In re Ames (Thatcher Woods), 127 B.R. at 753; In re Ames (Westmont), 121 B.R. at

165. Put otherwise, the Ames cases stand for the proposition that “tenant mix” at a shopping center

– a term that is neither defined nor placed in time in the Code – is a function of the terms of the

shopping center’s space leases, rather than a separate criterion set by the legislature.

         In Westmont, this “holding” was pure dictum. The principal issue in Westmont was whether

the Ames Department Store was in fact part of a “shopping center.” Judge Buschman held that it

was not. That being so, any discussion of the requirements of § 365(b)(3)(D) – which applies only

to leases in “shopping centers” – was entirely unnecessary.

         However, Judge Buschman did discuss § 365(b)(3)(D) in the Westmont decision, and his

discussion formed the basis for his subsequent ruling in the Thatcher Woods decision, where the




14
     Pioneer objected on other grounds as well, but those are not relevant to the discussion of § 365(b)(3)(D).

                                                          19
store was indeed part of a “shopping center.” What the Westmont decision said about

§ 365(b)(3)(D) thus bears scrutiny.

         Having observed that the “general notions of tenant mix” in § 365(b)(3)(D) were

“undefined,” Judge Buschman looked to Congress’ stated purpose in passing § 365(b), which was

to protect the landlord’s contract rights. In re Ames (Westmont), 121 B.R. at 165. Specifically, he

noted, with regard to § 365(b)(3), that the statute was passed “to assure a landlord of his bargained

for exchange.” Id. (quoting H.R. Rep. No. 95-595, at 348–39 (1997)). He noted that both

§§ 363(f)(2)(B) and 365(b)(3), which supplemented it, were designed to give the landlord

“adequate assurance” that an assignee in bankruptcy would continue to perform the terms of the

debtor’s lease. He observed that, if § 365(b)(3)(D) were read without the prefatory language in

§ 365(b)(3), it would not specifically refer to the terms of the lease. But he went on to say that

subsection (D) should be read in light of the Code section’s prefatory language, which does refer

to the terms of the underlying lease. He held that the Code “defines such ‘adequate assurance of

future performance of a lease of real property in a shopping center’ to include non-disruption of

tenant mix. The statute itself thus directs tenant mix inquiry to contractual provisions [of the lease]

rather than general notions of tenant mix 15 argued by the Landlord here.” Id. (emphasis added).

         In Westmont (as in this case), the Zayre lease did not contain any restrictive use clause.

Moreover, in Westmont (as in this case), Zayre had an absolute right to assign its lease or sublease

the premises without the landlord’s approval. See id. at 164–65. Thus, the lease whose performance

had to be adequately assured gave the landlord neither the right to control how the debtor’s space

could be used, nor any comfort that it would be used in any particular way, including as a



15
     The “general notion[] of tenant mix argued by the Landlord” in Westmont was that assignment would be to an
     entity that was not the same “type” or entity – a furniture store rather than a department store – that had previously
     occupied the space.

                                                            20
department store (which is how Ames was using the space). That being so, the court concluded

that Zayre’s assignment to Schottenstein – a furniture store, rather than a department store – was

not barred by § 365(b)(3)(D). Id. at 165.

           Judge Buschman’s analysis of § 365(b)(3)(D) in the subsequent In re Ames (Thatcher

Woods) case relied extensively on this discussion (dictum or not) in the Westmont case.

           As was true in the Westmont case, Ames’s lease at Thatcher Woods “does not expressly

restrict use of the premises in any fashion; nor do any of the leases of existing tenants restrict in

any fashion the use of the Zayre of Illinois premises.” 16 In re Ames (Thatcher Woods), 127 B.R.

at 746. Nonetheless, the landlord (Pioneer) argued that, for purposes of § 365(b)(3)(D), the court

was required to look beyond the terms of the lease, and could only determine the “tenant mix” at

the shopping center by looking at the actual types of stores that were resident in the shopping

center at the time of the bankruptcy. Id. at 752. Since Ames/Zayre was trying to assign the lease

to a furniture store, rather than a department store, Pioneer argued that the assignment would alter

the tenant mix.

           Judge Buschman once again refused to read § 365(b)(3)(D) outside of the context provided

by the prefatory language in the statute. He observed that this subsection was concerned solely

with providing “adequate assurance of future performance . . . of the contract or lease” that was

being assigned. Id. (emphasis added). Where preservation of the “tenant mix” (which Pioneer, like

the landlord in Westmont, defined as the same type or store that had previously occupied the space)

was not something to which the landlord was entitled to under the “contract or lease” at issue,

Pioneer’s interpretation of the “tenant mix” requirement in § 365(b)(3)(D) would effectively

rewrite the lease. Because in Thatcher Woods the landlord had not bargained for the right to


16
     Unlike in this case, those leases were in the record; Judge Buschman described various provisions in those leases.


                                                           21
preserve tenant mix outside of bankruptcy, “no reason exists why it should have such a right now

that [the debtor-tenant] has filed for bankruptcy.” Id. at 754.

       It is important to note that the term “tenant mix” as used in § 365(b)(3)(D) is both undefined

and unfixed in time. It is not at all clear whether the phrase “tenant mix” in § 365(b)(3)(D) refers

to the precise stores that were tenants at the time the lease in question was signed; or to a snapshot

of the stores that were open when the bankruptcy was filed; or to types of stores as opposed to

precise tenants. There can be no question that a snapshot of the tenants at Mall of America has

varied over time, and that tenants undreamed of at the time the Sears Lease was signed (Crayola

Experience? Waterparks?) now or soon will occupy space in or as part of the mall. Judge

Buschman’s description of the term “tenant mix” as “undefined” was, in short, apt.

       Unfortunately, the legislative history of the statute sheds little light on the meaning of

“tenant mix.” The Conference Report for the Bankruptcy Amendments and Federal Judgeship Act

of 1984 (the “1984 Act”) – pursuant to which § 365(b)(3) passed into law – says nothing at all

about § 365(b)(3).

       But Senator Orrin G. Hatch discussed “the provisions improving bankruptcy procedures

with regard to shopping centers” during debate on the bill. See H.R. Rep. 98-882 (1984) (Conf.

Rep.) as reprinted in 1984 U.S.C.C.A.N. 576, 598. He noted that changes to § 365 sought to

remedy several problems, including that “shopping center leases are assumed or assigned and then

used in ways which violate the use clause of the lease and disrupt the tenant mix.” See id. at 598–

600 (emphasis added). Having linked the disruption of tenant mix to violation of a lease’s “use

clause,” Senator Hatch made it quite clear that the amendments were designed to prevent courts

from effectively rewriting essential terms out of leases in order to effectuate assignments in

bankruptcy:



                                                 22
        It is especially important that any use clause in the lease be strictly adhered to and
        that the tenant mix not be disrupted. . . . This amendment is intended to stop courts
        from creating new leases by changing essential lease terms to facilitate
        assignments.

Id. at 600.

        I have no quarrel (nor did Judge Drain) with MOAC’s argument that the provisions of

§ 365(b)(3), including subsection (D), supplement and give special meaning to the “adequate

assurance” rule of § 365(f)(2)(B) in the context of shopping centers. Section 365(f)(2)(B) is not

specific about what “adequate assurance” would require; § 365(b)(3) fills in that blank when the

debtor has a lease for space in a shopping center; and § 365(b)(3)(D) prohibits assignments that

would disrupt the tenant mix.

        But given the lack of any statutory definition for the words “tenant mix,” and the several

possibilities for what it might mean, it makes perfect sense to interpret the phrase “tenant mix” for

purposes of § 365(b)(3)(D) in light of the lease whose performance is being assured – because the

tenancy governed by that lease is part of the “tenant mix” at the shopping center.

        As was true in both In re Ames cases and in the cases that have cited them subsequently,

(see n.9, supra), the Sears Lease and the REA (a master agreement incorporated therein) contain

virtually no restrictions on what kinds of tenants could occupy the Sears building once the Major

Operating Period expired in 2007. There is certainly no “use clause” in the Lease or in the REA

that will be violated by assigning the lease to someone who does not plan to operate a retail store

on the premises. Those documents permit virtually unfettered assignment of the Lease for a host

of uses. They do not restrict the use of the space to a retail department store, and Sears itself has

not been required to operate a retail store in the premises since 2007.

        It is, therefore, fair to say that the “tenant mix” at Mall of America since 2007, when the

Major Operating Period expired, included a space that was free to cease operating as a department

                                                 23
store and that could be subleased for a variety of uses other than a department store, without the

approval of the landlord, and without regard to objections by any of the mall’s other tenants. No

one had a right – not MOAC and not any of its tenants – to assume or expect that the Sears space

would be occupied by a department store until 2091. Other than by matching a proposed assignee’s

offer or buying Sears out (discussed further below), neither MOAC nor any of its other tenants

could stop Sears from changing the way in which its space was being used. That uncertainty was

part of the “tenant mix” of the mall, from the mall’s very beginning. It was embedded in the terms

of Lease and woven into Mall of America’s “master agreement,” the REA. And it remained part

of the “tenant mix” at Mall of America when Sears declared bankruptcy.

        To rule that Sears cannot now assign the Lease to an entity that is not a department store

because that would somehow alter the “tenant mix” at Mall of America is to ignore the reality of

the “tenant mix” that was created by the (admittedly) most unusual lease between MOAC and

Sears. Such a ruling would not protect the rights of the landlord, MOAC; it would radically expand

them.

        While recognizing that nothing in the Lease restricts assignment of the space to an entity

other than a department store, MOAC argues that the loss of Sears as a retailer will leave Mall of

America with only two “department stores,” which will in turn allow several of its other tenants to

break their leases. MOAC represents that these unidentified tenants have the right to leave the mall

if the number of department stores at Mall of America falls below three. (Tr. 80:1-4, APX2075).

It argues that, in Thatcher Woods, Judge Buschman considered it significant (though not

dispositive) that no tenants at the Thatcher Woods Shopping Center could cancel their leases if the

premises occupied by Zayre of Illinois were to be subleased to an entity other than a department

store. In this case, by contrast, MOAC insists that some of its tenants could so cancel.



                                                24
       However, there are two problems with MOAC’s argument on this appeal.

       First, as noted above, none of these purported leases is found in the record on appeal, nor

is there any testimony in the record from tenants indicating that they will leave Mall of America if

the proposed assignment is approved, as was the case in Matter of Federated Department Stores,

135 B.R. 941, 944 (Bankr. S.D. Ohio 1991) – an opinion whose strained judicial definition of

“tenant mix and balance” this court finds less than persuasive. In fact, MOAC’s witness Mr.

Ghermezian testified to the contrary – although tenants in Mall of America may leave without a

third department store, “today, they may not leave that fast.” (Tr. at 74:7, APX2069).

       Second, if, as Mr. Ghermezian testified, other leases “require that a department store be

operated in the Sears space,” then those leases were entered into in contravention of the REA as

incorporated into the Lease, which expressly permits Sears not to use the space for a department

store from and after 2007 – whether or not that would have placed MOAC in violation of some

other tenant’s lease. And if (as I suspect, but cannot prove is the case) other tenant leases require

that department stores be operated in three of the four anchor-tenant locations in the mall,

(compare Tr. at 77:18-25, APX2072 with Tr. at 79:20-25, 80:1-4, APX2074-75), then it was

particularly important that MOAC make sure that all the anchor spaces other than the Sears space

contained department stores – because once the Major Operating Period expired, MOAC had no

contractual ability to make sure that the Sears space was operated as a department store.

       At some point, MOAC did hedge against Sears’ absolute right to convert the Sears Building

to something other than a department store. It leased a fourth “anchor” space in Mall of America

to Bloomingdale’s, a retail department store. That gave the mall four department stores (Sears,

Bloomingdale’s, Macy’s and Nordstrom), and gave MOAC a cushion against Sears exercising its

rights under its Lease.



                                                 25
         But in 2012, MOAC permitted Bloomingdale’s to vacate its space. After it remained dark

for three years, 17 MOAC finally leased the premises, not to another department store, but to Binney

& Smith, which installed a “Crayola Experience” children’s entertainment center in part of what

used to be a department store.

         The fact that Sears was having financial difficulty was hardly a secret during the period

2012-2017, when MOAC allowed the Bloomingdale’s space first to go dark and then be converted

to a non-department store use. 18 If MOAC had obligations to other tenants concerning the number

of department stores, then, knowing the terms of the Sears Lease and the REA, it could and should

have protected itself when Bloomingdale’s closed, by leasing that space to a department store

tenant. By not doing so, MOAC, not Sears, created any problem it faces today.

         MOAC next argues that the assignment should be disallowed because it is impossible to

know whether Transform will lease the Sears space to a tenant or tenants that MOAC and its other

tenants do not find objectionable. But what Sears proposes to do is not unprecedented. See e.g.,

Ramco-Gershenson Props., L.P. v. Serv. Merch. Co., 293 B.R. 169, 172–73 (M.D. Tenn. 2003)


17
     This long period of disuse, despite the obvious attractions of Mall of America as a place to do business, is less
     surprising than it might seem; retail stores like Bloomingdale’s and Sears are not exactly a growth industry these
     days.
18
     See, e.g., Lauren Thomas, Sears is Shuttering 20 More Stores, CNBC, June 22, 2017,
     https://www.cnbc.com/2017/06/22/sears-is-shuttering-20-more-stores.html (“Sears . . . is headed down what
     many believe is a path toward filing for bankruptcy, as the retailer struggles to grow its sales.”); Brian Sozzi, As
     Sears Goes From Bad to Worse, Bankruptcy Looms, Fitch Says, THE STREET, Dec. 8, 2016,
     https://www.thestreet.com/investing/stocks/retail-zombie-sears-is-running-out-of-money-13918802; Sears and
     Kmart struggle to survive in the era of Walmart and Amazon, THE GUARDIAN, Dec. 4, 2014,
     https://www.theguardian.com/business/2014/dec/04/sears-closes-more-stores-shoppers-walmart; David Gelles,
     For Once-Mighty Sears, Pictures of Decay, N.Y. TIMES DEALBOOK, Oct. 29, 2013,
     https://dealbook.nytimes.com/2013/10/29/sears-considers-split-of-lands-end-and-auto-centers/; Ronald Thomas,
     Are We Recession-Bound? Results From Wal-Mart and Low-End Retailers Suggest ‘Maybe’, 2013 WLNR
     21398411 (Aug. 23, 2013) (“In that area it is widely known that JC Penney (NYSE:JCP) and
     Sears/Kmart . . . could well be in bankruptcy within one to two years . . . .”); Brigid Sweeney, WHERE
     AMERICA SHOPPED, 2012 WLNR 8830213 (Apr. 23, 2012) (“After the second-worst year in the companys
     [sic] history, and with its annual shareholders meeting two weeks away, there is open discussion of a once-
     unthinkable proposition: Will this 126-year-old company, which helped define modern America, continue to
     exist?”); Paul R. La Monica, Tears for Sears: American icon in trouble, CNN MONEY, Jan. 12, 2012,
     https://money.cnn.com/2012/01/12/markets/thebuzz/index.htm (“The future is looking increasingly bleak for the
     former king of retail, Sears Holdings.”).

                                                           26
(debtor sold designation rights to third party, third party proposed assignment to new entity that

would in turn sublease to a tenant); In re Sun TV & Appliances, Inc., 234 B.R. 356, 359 (Bankr.

D. Del. 1999) (assignee intended to shop the lease). And Transform has agreed to be bound by

the relatively minimal restrictions in the Lease and REA on how the space can be used, an

agreement incorporated into Judge Drain’s order.

       Moreover, MOAC is not without recourse if Transform tries to bring a tenant into Mall of

America that MOAC would rather not have in the mall. Article 6.3 of the Lease provides that Sears

must offer MOAC the right to purchase the Lease at the same price and on the same terms offered

to Sears by any prospective tenant. Additionally, Article 6.3 also provides that, if no unrelated

arms-length offer were made for the space, Sears must offer MOAC the right to purchase the Lease

for the fair market value of the leasehold estate. Transform had to agree to abide by that provision

in the Lease as a condition of the assignment; and Judge Drain incorporated that promise into his

order. (Tr. at 132:13-17; see A&A Order at ¶¶ 16-17, APX1962-63). MOAC is as protected

against incursion by a tenant deemed “undesirable” as it was prior to Sears’ bankruptcy – thereby

preserving the “tenant mix” that was in place prior to the bankruptcy.

       Thus, in terms of “tenant mix,” the Bankruptcy Court’s order leaves MOAC in exactly the

position that it would have occupied had Sears assigned the Lease outside of a bankruptcy, as was

its absolute right. Under Judge Drain’s order, MOAC is getting the full benefit of what it bargained

for back in 1991 insofar as “tenant mix” is concerned. The Bankruptcy Code cannot be read to

place the Landlord in a better position than it would have occupied absent the bankruptcy. See In

re Great Atl. & Pac. Tea Co., Inc., 472 B.R. 666, 675 (S.D.N.Y. 2012) (“Section 365 . . . does not

give a landlord the right to improve its position upon the bankruptcy of a tenant. The statute affords




                                                 27
no relief to a landlord simply because it might seek to escape the bargain it made.”) (quoting In re

Rock 49th Rest. Corp., No. 09-14557, 2010 WL 1418863, at *7 (Bankr. S.D.N.Y. Apr. 7, 2010)).

       In support of its argument that the words “will not disrupt any tenant mix” in § 365(b)(3)(D)

must be read to guarantee the preservation of the very businesses, or at least the same type and

number of businesses, that were resident in the mall just before Sears declared bankruptcy, MOAC

relies principally on Matter of Federated Department Stores, Inc., 135 B.R. 941 (Bankr. S.D. Ohio,

1991). But Federated is not particularly helpful to its cause.

       For one thing, the facts of Federated were radically different from the facts of this case.

       In Federated, the debtors sought to assign the lease for a three-story Jordan Marsh store to

Mervyn’s. The store was located in a shopping mall in Miami, Florida called Dadeland, which

was owned and managed by the Equitable Life Assurance Society of the United States

(“Equitable”). Whereas Jordan Marsh was a full-line, fashion-oriented retail department store that

offered moderately priced to expensive merchandise – similar to Macy’s or Nordstrom – Mervyn’s

sells casual wear for cost-conscious consumers. See Federated, 135 B.R. at 941.

       As part of a first bankruptcy plan hammered out by the bankruptcy court, Federated

assumed a modified lease for the Jordan Marsh store at Dadeland, in exchange for Equitable’s

payment of $700,000. That deal was designed to give Equitable “security to plan for the future.”

Id. at 941–42, 945.

       The original plan did not come to fruition, for reasons not explained in the opinion. One

year later, the debtor closed the Jordan Marsh store and proposed a new plan, pursuant to which

Mervyn’s would take over the Jordan Marsh space at Dadeland.

       Equitable objected to the assignment of the Jordan Marsh space to Mervyn’s, on the ground

that placing the store next to Saks Fifth Avenue – a decidedly upscale store – would disrupt the



                                                 28
“tenant mix or balance” at Dadeland (specifically the “balance,” which the court defined as the

placement of stores relative to one another). 19 See id. at 943. After a hearing at which a witness

from Saks testified that it would vacate the premises rather than allow the store next door to

become a Mervyn’s – something Saks had done at two prior malls, and apparently something that

Saks had a right to do under its lease – the bankruptcy court concluded that the proposed

assignment would violate § 365(b)(3)(D), because it would alter the “tenant balance” at Dadeland.

         In so holding, however, the bankruptcy court focused on the fact that the new bankruptcy

plan “took [] away” the security that Equitable had purchased during the first round of negotiations

in the bankruptcy court. See id. at 941–42, 945. The bankruptcy judge concluded that Equitable

had a “bargained for” right to control how the former Jordan Marsh space was to be used once it

paid the $700,000 under the original, abandoned plan of reorganization:

         Must we not ignore the reasonable expectations of security and control over the
         character of future development that Equitable once bargained for with the Debtor
         under court supervision. The concept of the “benefit of a bargain” is not a static
         concept constrained by the four corners of a lease—especially in a case such as this
         involving continuous, fluid negotiations. This bankruptcy proceeding first provided
         Equitable with security to plan for the future, then took it away. Based on the
         reasonable expectations of the parties under all the circumstances, it is fair and just
         to give a measure of that lost security back to Equitable.

Id. at 945.

         So contrary to MOAC’s argument, the Federated court did not simply rely on some literal

reading of the phrase “tenant mix” as used in § 365(b)(3)(D) in order to reach its result. In fact,

and significantly, the Federated court cited In re Ames (Thatcher Woods) with approval for the

proposition that a court “may not imply non-bargained for terms in leases.” Federated, supra, 135

B.R. at 945. The Federated court reached its conclusion that the assignment would violate



19
     Equitable was willing to lease space at Dadeland to Mervyn’s – just not the three-story space next door to Saks
     Fifth Avenue.

                                                        29
§ 365(b)(3)(D) in order to give Equitable the benefit of its bargain (a bargain not contained in the

original lease, but reached in the bankruptcy court). 20

         This court has found only one case has cited Federated in the 19-plus years since it was

decided – In re Montgomery Ward, LLC, 307 B.R. 782, 787 (D. Del. 2004). 21 Montgomery Ward

cited to Federated – in an alternative holding – for the proposition that “consideration of whether

an assignment disrupts the balance of the tenant mix necessarily requires the court to determine

the balance of the rights between the parties.” 307 B.R. at 787. In other words, the Delaware court,

relying on Federated, held that the phrase “tenant mix” could not be parsed without looking to the

parties’ underlying agreement, which is, of course, where the “balance of the rights between the

parties” is laid out.

         And that is precisely what Judge Drain did when applying In re Ames to the tenant mix

question. He balanced the rights between the parties, as set forth in the Lease and the REA. He

applied those rights rigorously to decide whether the requirement of “tenant mix preservation” at

Mall of America had been met. As MOAC had and has only the most limited right to control who

occupies the Sears premises under the Lease – and as Transform is now bound by all of the relevant

restrictions in Article XXII of the REA, as well as MOAC’s right of first refusal Article 6.3 of the

Lease – Judge Drain correctly concluded that the proposed assignment of the Lease to Transform

does not violate § 365(b)(3)(D).

         It is not really necessary to address step two of MOAC’s argument, which is that Judge

Drain was not capable of deciding whether the proposed assignment would alter the mall’s tenant



20
     There is no suggestion in Federated that Equitable had the right, under Jordan Marsh’s original lease, to control
     who could occupy the Jordan Marsh space if Jordan Marsh vacated that space. There is mention of some
     unspecified modification of the lease in exchange for the $700,000 payment; it may be that this lease modification
     gave Equitable explicit control over the identity of any subsequent assignee – a right that MOAC conspicuously
     lacks here.
21
     Given the unusual facts of Federated, this is hardly surprising.

                                                          30
mix since he had no idea who or what the actual new tenant(s) might be. However, MOAC fails

to convince on this prong of its argument as well.

         MOAC relies on In re Sun TV & Appliances, Inc., 234 B.R. 356, 359 (Bankr. D. Del. 1999),

where the court denied a motion for approval of the assumption and assignment of a lease in a

shopping center. At the auction of two of the debtor’s leases, the winning bid was contingent on

a finding that one of the leases was not subject to § 365(b)(3), because the winning bidder sought

unbridled designation rights. In other words, the debtor would assign its rights to assign the lease

to the bidder, under which the bidder would shop the lease to third parties and then direct the debtor

to assign to lease to the bidder’s chosen assignee. See id.

         The lease in that case, unlike Sears’ Lease in this case, contained significant restrictive use

conditions: the store had to be an electronics store for 15 years and thereafter it could not be a store

that competed directly with certain other tenants in the mall (including Lowe’s, which foreclosed

the premises’ use as a department store, bookstore, jewelry store, or music/multimedia store). See

id. at 366, 370. The debtor urged the court to strike those conditions as an unlawful restraint on

assignment.

         This the court declined to do. While the court found that § 365(b)(3) permitted

“insubstantial deviations” 22 from the lease provisions, it denied the debtor’s motion, reasoning as

follows:

         Even if we were inclined to permit an insubstantial deviation from the provision,
         we would not make that decision here. At this time, neither [the assignee] nor the
         Debtor are able to tell the Landlord or this Court what use will ultimately be made
         of the Demised Premises. By the mere nature of the Motion, it is clear that [the
         assignee] does not intend to use the Premises itself. Absent knowledge of the
         ultimate intended use, we cannot determine that such use (if it does vary from the


22
     The In re Sun court relied on an outdated version § 365(b)(3) that required only “that assumption or assignment
     of such lease will not disrupt substantially any tenant mix or balance in such shopping center.” Congress has
     since removed “substantially” from the statute and reiterated that use provisions must be “strictly adhered to.”

                                                         31
       use provision of the Lease) would have an insubstantial impact on the Landlord and
       its other tenants.

Id.

       As should be obvious, In re Sun has very little precedential value here; its facts turn the

facts of this case on their head. In In re Sun, the lease restricted the use of the demised premises;

in our case, by contrast, Sears has a virtually unrestricted right to assign the Lease to any type of

legal and non-nuisance user – miniature golf course, spa, travel agency, comedy club, children’s

playground, or pharmacy – or to go dark and simply leave the premises vacant. Additionally, the

assignee in In re Sun sought to get out from under these use restrictions, whereas Transform has

agreed to abide by the use terms in the Lease.

       Moreover, In re Sun did not hold, as MOAC argues, that a bankruptcy court may not

approve a lease assignment in bankruptcy under § 365(b)(3)(D) before a new tenant has been

identified. The issue in In re Sun was whether the court could ascertain if a proposed tenancy

qualified as an “insubstantial deviation” from the explicit use restrictions in the debtor’s lease

before a proposed tenant had been identified. The issue of “insubstantial deviation” as a matter of

statute is not before this court, because the statute has since been amended. Furthermore, in this

case, the Sears Lease authorizes quite “substantial deviations” from the original “tenant mix” in

the Sears space from and after 2007 – and authorizes them through 2091.

       What is illuminating about In re Sun for our purposes is that the bankruptcy court in

Delaware did not read the “literal” (as defined by MOAC) language of § 365(b)(3)(D) as

precluding a use other than one of the uses that was specified as permissible in the lease. So In re

Sun also does not stand for the proposition that § 365(b)(3)(D) embodies some literal meaning of

“tenant mix” that is divorced from the provisions of the lease sought to be assigned.




                                                 32
       MOAC also cites to yet another In re Ames case, In re Ames Department Stores, Inc., 348

B.R. 91, 93–94 (Bankr. S.D.N.Y. 2006) [hereinafter, “Parkway”], in which Ames sought to assign

its lease in the Ames/Parkway Building. The building housed only two tenants: an Ames

department store and a medical facility. Bankruptcy Judge Gerber concluded that this two-tenant

building did not qualify as a “shopping center,” so § 365(b)(3)(D) was inapplicable to the

assignment. Judge Gerber did note, in dicta, that he was “initially concerned because [the proposed

assignee] had not definitively stated what kind of business would be taking over the Ames store,

that the proposed assignment . . . would disrupt the tenant mix or balance in the Ames/Parkway

Building.” Id. at 98. However, his concern dissipated because the assignee did in fact identify the

sublessee prior to Judge Gerber’s ruling, and the sublessee – a furniture store – would not disrupt

any tenant mix or balance. But ultimately, this case is meaningless as precedent here because the

“tenant mix” statute was inapplicable to a non-shopping center tenant. The fact that the assignee

identified a proposed tenant was interesting, but irrelevant to the ultimate determination, which

was that §365(b)(3)(D) did not apply in the circumstances of the case. Id. at 97.

       In our case, Transform has promised that it would abide by the provisions of Articles IX

and XXII of the REA, which forbid the use of the Sears Building for things like a warehouse, a

veterinary hospital, or a mortuary. The Bankruptcy Court incorporated that restriction into the

order appealed from, so Transform is indeed bound to the Lease. Under the Bankruptcy Court’s

order, no tenant can be introduced into the space by Transform if Sears would have been precluded

from leasing to that tenant. Having imposed that requirement, Judge Drain was free to conclude

that MOAC had “adequate assurance” that the allowable “tenant mix” at Mall of America would

not be disturbed by the assignment of the Lease to Transform.




                                                33
       Put more generally, where there are few or no use restrictions on a demised premises, and

the assignee agrees to be bound by whatever restrictions do exist, as Transform has, a court may

deem the adequate assurances under § 365(b)(3)(D) to have been given – even if the no ultimate

occupant for the space has been identified.

365(b)(3)(A)

       The Bankruptcy Court also concluded that Transform had given MOAC “adequate

assurance of future performance of [the] lease” as required by § 365(b)(3)(A) of the Code.

Subsection (A) provides that “adequate assurance of future performance” of a shopping center

lease requires proof that “the financial condition and operating performance of the proposed

assignee and its guarantors, if any, shall be similar to the financial condition and operating

performance of the debtor and its guarantors, if any, as of the time the debtor became the lessee

under the lease.” 11 U.S.C. § 365(b)(3)(A). Congress adopted this provision to “insure that the

assignee itself will not soon go into bankruptcy.” H.R. Rep. 98-882 (1984) (Conf. Rep.) as

reprinted in 1984 U.S.C.C.A.N. 576, 600.

       It would, of course, be impossible to locate a tenant of any sort that boasted the precise

“financial condition and operating performance” of Sears Roebuck back in 1991. At that point,

Sears had been in business for nearly 100 years. It virtually created “big box” retailing, and its

massive catalogues were the progenitor of Amazon’s internet omni-market. It has few equals in

the history of American business.

       But by using the word “similar” rather than “identical,” Congress indicated that identity of

financial condition and operating performance is not required. The few courts that have considered

what the statutory phrase “similar to the financial condition and operating performance of the

debtor” means have concluded that it requires at the very least that there be proportionally



                                               34
comparable financial health between the assignee and/or its guarantors and the debtor as of the

lease’s inception. Alternatively, if the assignee is a newly-formed entity, like Transform, courts

have looked to whether the strength of business experience of the assignee’s owner and operator

is comparable to that of the debtor at the time the lease was signed. See, e.g., In re Ames Dep’t

Stores, Inc., 2003 WL 749172, at *2 (S.D.N.Y. Mar. 5, 2003) (comparing Form 10-Ks and per-

store sales and profit); Ramco-Gershenson Props., L.P. v. Serv. Merch. Co., 293 B.R. 169, 177–

78 (M.D. Tenn. 2003) (considering cashflow analysis for store; guaranty from assignee’s parent

company; and financial statements for the debtors, the proposed subtenant, and assignee’s parent

companies where assignee was a new entity with no operating history or financial record); In re

Casual Male Corp., 120 B.R. 256, 265 (Bankr. D. Mass. 1990) (comparing ratios of current assets

to current liabilities and noting owner and CEO’s business experience where assignee was recently

incorporated).

       Unfortunately for the Debtors, Transform did not manage to demonstrate that its financial

condition and operating performance were “similar” to those of Sears in 1991 – even under the

rather creative “proportionality” standard used to measure similarity by the courts in In re Ames,

2003 WL 749172, at *2, and In re Casual Male Corp., 120 B.R. at 265. On the contrary: After

declining to credit Transform’s “draft” balance sheet (which showed equity in excess of $250

million), the learned bankruptcy judge found that the financial condition and operating

performance of Transform was not similar to the financial condition and operating performance

of Sears in 1991, under any standard of similarity – including proportional ratios, which the

bankruptcy judge expressly mentioned. (See Tr. 129:16-25, 130:1-2, APX2124-25).




                                               35
         As far as MOAC is concerned, that is the end of the story. The statutory language requires

similarity of financial condition and operating performance; the Bankruptcy Court found no such

similarity; game over.

         However, the learned bankruptcy judge rejected MOAC’s argument. He decided that

Transform’s failure to demonstrate financial and operating “similarity” to Sears was of no moment,

because it was “highly likely” that Transform satisfied an entirely different standard – one based,

not on financial similarity, but on Transform’s putative net worth or shareholder equity.

         As the reader will recall, the Lease/REA provides that Sears could relieve itself of its

obligations under the Lease as long as it assigned its Lease to an entity with a net worth or

shareholder equity of $50 million or more. The bankruptcy judge concluded that if this level of

assurance about an assignee’s financial stability was sufficient assurance for MOAC outside the

bankruptcy context, then it provided “adequate assurance of future performance” under the

Bankruptcy Code – even though it bore no resemblance to the standard set out in subsection (A).

The Bankruptcy Court said that Congress had not imposed any “independent requirements” when

passing the special shopping center protections under the Code (Tr. 125:10-17, APX2120), and

ruled that § 365(b)(3)(A), like § 365(b)(3)(D), had to be interpreted in light of the terms of the

lease. As MOAC had agreed to relieve Sears of liability under the Lease outside of bankruptcy as

long as its proposed assignee was worth $50 million or more, Judge Drain held that § 365(b)(3)(A)

entitled it to no greater level of assurance in the context of a bankruptcy.

         As the Bankruptcy Court recognized, this was a holding of first impression. No court has

ever applied In re Ames to the financial assurance requirements in § 365(b)(3)(A). As he himself

noted, the cases on which Judge Drain relied as precedential support for In re Ames’s logic 23 are


23
     In re Great Atl. & Pac. Tea Co., Inc., 472 B.R. 666, 678–79 (S.D.N.Y. 2012); Ramco-Gershenson Props., L.P.
     v. Serv. Merch. Co., 293 B.R. 169 (M.D. Tenn. 2003); In re Toys "R" Us Prop. Co. I, LLC, No. 18-31429, 2019

                                                      36
all cases discussing whether a proposed assignment satisfied the “tenant mix” requirement of

§ 365(b)(3)(D) in light of use clauses (or lack of use clauses) in the underlying lease. The few

cases that have analyzed whether an assignment comports with § 365(b)(3)(A) – there are

apparently just three of them – do not rely on In re Ames. Neither do they look to the terms of the

lease to see whether the assignee has given “adequate assurance of future performance of [the]

lease” under that subsection of § 365(b)(3). Instead, the courts in those cases analyzed balance

sheets, Form 10-Ks and other financial records. See In re Ames, 2003 WL 749172, at *2 (Form

10-Ks); Ramco-Gershenson, 293 B.R. at 177–78 (cash flow analysis, Form 10-Ks, and annual

reports); and In re Casual Male Corp., 120 B.R. at 265 (balance sheets and Form 10-Qs). Where,

as here, the proposed assignment is to a start-up with no operating history of its own, they consider

whether it is appropriate to compare the financial record and operating performance of the people

who are running the new enterprise with the financial condition and operating performance of the

debtor. See, e.g., Ramco-Gershenson, 293 B.R. at 177–78 (assessing the financial strength of the

newly formed assignee’s guarantors); In re Casual Male Corp., 120 B.R. at 265 (assessing the

business experience of the recently incorporated assignee’s sole owner and CEO). All three of

those cases in some manner compare the financial strength of the assignee or its guarantors with

the financial strength of the debtor in the year the lease was signed.

       Nonetheless, the learned bankruptcy judge concluded, without much discussion, that In re

Ames (Thatcher Woods) was controlling precedent “for purposes of this section [(A)], as well as

the other three subsections of 365(b)(3) that each requires reference back to the party’s actual




   WL 548643, at *6 (Bankr. E.D. Va. Feb. 11, 2019) (also discussing § 365(b)(3)(C) under Fourth Circuit precedent
   that relies on In re Ames (Westmont)); In re Ames (Thatcher Woods), 127 B.R. 744 (Bankr. S.D.N.Y. 1991); In
   re TSW Stores of Nanuet, Inc., 34 B.R. 299, 308 (Bankr. S.D.N.Y. 1983).

                                                      37
agreement, and that Congress did not create independent requirements that would not go to actual

assurance of future performance . . . .” (Tr. at 125:10-14, APX2120).

       I am not persuaded by the learned bankruptcy judge’s reasoning. For one thing, I disagree

with his premise. Congress did indeed create “independent requirements” for actual assurance of

future performance when it passed § 365(b)(3) – four separate independent requirements, over and

above those set out in § 365(f) – each of which needs to be met before a bankruptcy court can

approve the assignment of a shopping center lease. In re Ames does not authorize a bankruptcy

court to dispense with any congressionally-mandated “independent requirement” for adequate

assurance of performance. Rather, it comes up with a logical way to interpret one of those

requirements (subsection (D)’s non-disruption of tenant mix) because Congress left that term

undefined. Courts do that all the time; it is our proper role.

       That is precisely what the learned bankruptcy judge did in this case when discussing

subsection (D). He did not discard the statutory “tenant mix” standard when he followed In re

Ames in that context; he, like many courts before him, used the Lease to give meaning to that

undefined phrase. And like many courts before him, he concluded that assigning the Lease to an

entity that agreed to abide by the few use restrictions imposed on Sears, while preserving the

limited right MOAC had to control the use of the premises (by matching a proposed lessee’s offer

or buying Sears out of the Lease), would not disturb the “tenant mix or balance” at Mall of

America. As Sears’ ability to cease using the space for a department store, whether by assigning

the Lease (which it could do without MOAC’s consent) or by going dark, had been part of the

“tenant mix” at Mall of America for over a decade, I see no reason to disturb that eminently logical

conclusion.




                                                  38
         But when it turned to subsection (A), the Bankruptcy Court did not simply come up with a

way to interpret the phrase “similar . . . financial condition and operating performance” as between

the Debtors and the assignee. 24 Instead, the court adopted an alternative standard for determining

adequacy of assurance after concluding that the statutory standard was not met. Put otherwise, the

Bankruptcy Court, stretching In re Ames past its breaking point, read § 365(b)(3)(A) out of the

statute, effectively rewriting it and overriding the express wishes of the legislature. And as the

Supreme Court reminded us only this week, legislating is not our proper role. See Rodriguez v.

FDIC, 589 U.S. ___, No. 18-1269, slip op. at 4, 6 (Feb. 25, 2020).

         Subsection (A), unlike subsection (D), does not use a phrase that requires resort to the lease

to give it definition and context. In adopting subsection (A), Congress wanted to assure the

landlord that it would not have to endure a second bankruptcy any time soon. H.R. Rep. 98-882

(1984) (Conf. Rep.) as reprinted in 1984 U.S.C.C.A.N. 576, 600; see also, Ramco-Gershenson,

293 B.R. at 177 n.5 (quoting the goal). To accomplish that goal, Congress insisted on something

more than the general and undefined “adequate assurance of future performance” ordinarily

required when a lease is assigned in bankruptcy (i.e., the standard found in § 365(f)(2)(B)). Instead

it devised a more specific standard. Congress concluded that if a shopping center landlord were

dragged into bankruptcy court, it should not have a new tenant imposed on it unless the proposed

assignee “looked,” in terms of its financial condition and operating performance, like the party that

was vacating the premises. Moreover, Congress selected a particular moment in time for making

the comparison between the wherewithal of debtor and assignee: the assignee today versus the

debtor as it was at the commencement of the lease, when its financial condition and operating


24
     In cases like In re Ames, 2003 WL 749172, at *2, and In re Service Merchandise Co., Inc., 297 B.R. 675, 682–
     86 (Bankr. M.D. Tenn. 2002), aff’d sub nom. Ramco-Gershenson, 293 B.R. 169 (M.D. Tenn. 2003), that is exactly
     what the courts did: figured out a reason why the financial data with which they were presented demonstrated
     financial similarity between the assignee and the debtor at the time the lease was signed.

                                                       39
performance were such as to make it an attractive tenant to the landlord. 25 Congress in its wisdom

decided that only an assignee with a financial condition and operating performance that resembled

the debtor’s ab initio would provide a shopping center landlord with “adequate assurance” that the

bargain originally struck would be performed by the lease’s assignee. Congress may have been

wrong to think so, but that was for Congress to decide.

         In this case, we know that the congressionally-mandated requirement was not satisfied.

The Bankruptcy Court held that Transform, the proposed assignee, failed to prove financial and

operating similarity between Sears in 1991 and Transform today, under any standard – including

the standard of proportionality that was developed in cases like In re Ames, 2003 WL 749172, at

*2 and Ramco-Gershenson, 293 B.R. at 177–78. Transform’s financial condition and operating

performance were expressly found not to be “similar” to that of Sears in 1991.

         Nonetheless, the Bankruptcy Court determined that the provision allowing Sears to escape

liability under the Lease if it assigned to an entity with equity of $50 million gave MOAC

protection that was effectively equivalent to what Congress had mandated. But that is simply not

the case. Article XXV(D)(4)(a) of the REA, the provision that the Bankruptcy Court substituted

for § 365(b)(3)(A), addresses only what it would take to absolve Sears of liability for an

assignment outside of bankruptcy. In bankruptcy, which is where we are, Sears will be absolved

of liability under the Lease whether the Lease is assigned to an entity with $50 million in net worth




25
     The landlord certainly does not want to replace Sears with a tenant similar Sears as it has been in recent years
     According to MOAC, Sears had become a liability to the mall in the years immediately preceding its bankruptcy:
     “In the past several years, Sears has become a liability to the Mall, has ceased being able to drive traffic, has
     ceased being able to operate in a high manner, and has ceased in its ability to contribute to the Mall or add
     positively to its brand and tenant mix or image throughout the country and the world.” (Ghermezian Decl. ¶ 10,
     APX 1840).



                                                         40
or not. Nothing in the Lease or the REA suggests that the provision cited by the bankruptcy judge

would or should apply in the context of a bankruptcy proceeding.

         There is good reason why this is so. As Judge Drain found, having $50 million in equity is

not the same thing as having a financial condition and operating performance similar to that of

Sears in 1991. It might be enough to give adequate assurance of future performance under the

lesser standard of § 365(f)(2)(B) that applies outside the shopping center context; indeed, I would

argue that that is precisely where the $50 million in equity provision of the REA would come into

play were Sears located anywhere but a mall. But it does not satisfy the more stringent

requirements of § 365(b)(3)(A). That differs substantially from how a “use clause” or restriction

on assignment addresses the landlord’s ability to control the look and feel of its property – or why

the absence of such clauses (as is the case here) might preclude the landlord’s ability to control the

re-letting of a debtor’s premises in bankruptcy under the “tenant mix” standard articulated in In re

Ames. 26

         In relying on Ames to hold that the $50 million in equity standard could be substituted for

the “similar . . . financial condition and operating performance” standard of subsection (A) went

far beyond what any court identified above as “controlling precedent” has ever done. With all

respect to the learned bankruptcy judge, I do not see how his conclusion can possibly be correct.

In re Ames does not offer a way around the congressionally-mandated standard for providing

adequate financial assurance of future lease performance.

         Like Judge Drain, I freely admit that I might be wrong. This is a difficult question, and

making a decision has not been helped by knowing that Congress could not possibly have had an


26
     The other condition in the “get out from under” clause in the REA – that the assignee sign an undertaking agreeing
     to be bound by all the terms of the REA – was satisfied by Transform and meets yet another of the requirements
     of § 365(b)(3), this one found in subsection (C) of that statute. That section is not implicated by this appeal.


                                                          41
extraordinary lease like the Sears Lease in mind when it passed § 365(b)(3). I admit to having gone

back and forth several times.

       But if I am wrong, and the learned bankruptcy judge was right in concluding that the $50

million “get out from under” clause in the REA satisfies the mandate of § 365(b)(3)(A), then the

order of the Bankruptcy Court would still need to be vacated, and the case must be remanded to

the Bankruptcy Court for further findings.

       Judge Drain found that it was “highly likely” that Transform had in excess of $50 million

in equity. But “highly likely” doesn’t cut it. Either Transform meets the standard in the Lease/REA

or it does not. There has to be a finding, one way or the other, and that finding has to be supported

by substantial evidence.

       Unfortunately, the bankruptcy judge does not cite in his opinion to any evidence that

supports his conclusion. His “finding” rests on his expressed belief that Transform would not have

been able to obtain financing if it did not have at least $50 million in equity. The learned

bankruptcy judge has seen far more of these situations than I have, and I do not question his

expertise. But in an era when venture capitalists throw untold amounts of money at ideas that are

not backed by anything like $50 million (or even $1 million) in equity, I perceive no justification

for this wholly conclusory supposition. Had Judge Drain pointed to anything in Transform’s

financials that proved this point, it would be another matter entirely – but he did not.




                                                 42
